471 F.2d 609
Charles Ray SMITH, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 72-2962. Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 9, 1973.

Charles Ray Smith, pro se.
Crawford Martin, Atty. Gen., Robert Darden, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
The District Court has denied the petition of Charles Ray Smith for habeas corpus relief.  We affirm.


2
Smith was convicted by a jury of murder with malice and sentenced to imprisonment for ninety-nine years, Smith v. State, Tex.Cr.App.1967, 418 S.W.2d 683.


3
The grounds for relief were asserted to be that police officers entered Smith's residence without an arrest or search warrant, that he was interrogated without being advised of his rights, that the prosecuting attorney made an inflammatory statement to prospective jurors, and that there was insufficient evidence to sustain his conviction.


4
Upon a review of the appellate record and upon consideration of the briefs of the parties, the judgment of the District Court is


5
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I